Case 1:18-cv-01598-RC Document 45 Filed 08/13/21 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Tonia Ingram

 

 

Plaintiff
VS. Civil Action No. 18-1598 (RC)
District of Columbia
Defendant
NOTICE OF APPEAL
Notice is hereby given this 13 day of August ,20.21__ , that

Tonia Ingram
hereby appeals to the United States Court of Appeals for the District of Columbia Circuit from
the judgment of this Court entered on the 30 day of July , 2021

in favor of District of Columbia

against said Plaintiff

Tonia Ingram

Attorney or Pro Se Litigant
603 Rexford Way
Upper Marlboro MD, 20774
240-899-2178

 

Address and Phone Number

(Pursuant to Rule 4(a) of the Federal Rules of Appellate Procedure a notice of appeal in a civil action
must be filed within 30 days after the date of entry of judgment or 60 days if the United States or
officer or agency is a party)

CLERK Please mail copies of the above Notice of Appeal to the following at the addresses indicated:
